Exhibit 10.1

 

RECIPROCAL LOAN AGREEMENT

 

This RECIPROCAL LOAN AGREEMENT (this “Agreement”), dated as of April 1, 2011,
between ING Life Insurance and Annuity Company, a Connecticut life insurance
company (“ILIAC” or “Company”), located at One Orange Way, Windsor, Connecticut
06095 and ING America Insurance Holdings, Inc., a Delaware corporation (“INGAIH”
or “Company”) located at 1105 North Market Street, Wilmington, Delaware 19809
(collectively referred to as the “Companies”).

 

WITNESSETH:

 

WHEREAS, each of the Companies may have, from time to time, a need to borrow
funds on a revolving basis; and

 

WHEREAS, each of the Companies may have, from time to time, excess cash
available to lend to the other on a revolving basis; and

 

WHEREAS, the Companies are affiliated entities and as such are willing to extend
financing to, and borrow from each other as provided herein; and

 

WHEREAS, each of the Companies desires to enter into this Agreement providing
for, among other things, the making of such Loans by and among each other;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Companies agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1.            Defined Terms.  For purposes of this Agreement:

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Authorized Person” shall mean the CFO, Treasurer, Treasury Officer, or Treasury
Manager of the Borrowing Company, or a person so designated.

 

“Borrowing Company” shall mean each of the Companies to which a Loan is
outstanding or is to be made pursuant to a Request for Borrowing.

 

“Business Day” shall mean a day on which U.S. financial markets are open for the
transaction of business required for this Agreement.

 

--------------------------------------------------------------------------------


 

“Companies” shall have the meaning set forth in the preamble hereto.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Default” shall mean any of the events specified in Section 6.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such an Event of Default.

 

“Event of Default” shall mean any of the events specified in Section 6.1.

 

“INGAIH” shall have the meaning set forth in the preamble hereto.

 

“Interest Period” shall mean the number of days or months that a particular
interest rate applies to a particular Loan advanced hereunder.

 

“Lending Company” shall mean each of the Companies that has made, or is
obligated to make, in accordance with a Request for Borrowing one or more Loans
hereunder.

 

“Loans” shall mean the amounts advanced by a Lending Company to a Borrowing
Company under this Agreement.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.2(b) of this
Agreement.

 

“Obligations” shall mean all payment and performance obligations of every kind,
nature and description of each Borrowing Company to the Lending Company, or
either of them, under this Agreement (including any interest, fees and other
charges on the Loans or otherwise), whether such obligations are direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, arising by operation of law or otherwise, now
existing or hereafter arising.

 

“Regional Treasury Office” (“RTO”) shall mean the Treasurer’s office of ING
North America Insurance Corporation.

 

“Request for Borrowing” shall have the meaning set forth in Section 2.2(a) of
this Agreement.

 

“Revolving Loan Commitment” shall mean the maximum outstanding amount to be
funded by the Lending Company to the Borrowing Company. The aggregate sum which
the Lending Company may loan to the Borrowing Company under this Agreement shall
not exceed three percent of ILIAC’s admitted assets as of the thirty-first day
of December next preceding.

 

“Termination Date” shall mean April 1, 2016, or such earlier date as payment of
the Obligations shall be due (whether by acceleration or otherwise).

 

2

--------------------------------------------------------------------------------


 

Section 1.2.            Terminology.  Each definition of a document in this
Article 1 shall include such document as amended, modified, or supplemented from
time to time, and, except where the context otherwise requires, definitions
imparting the singular shall include the plural and visa versa. Except where
specifically restricted, reference to a party shall include that party and its
successors and assigns.  All personal pronouns used in this Agreement, whether
used in the masculine, feminine, or neuter gender, shall include all other
genders.  Titles of articles and sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement, and all
references in this Agreement to articles, sections, subsections, paragraphs,
clauses, subclauses or exhibits shall refer to the corresponding article,
section, subsection, paragraph, clause, subclause of, or exhibit attached to,
this Agreement, unless otherwise provided.

 

Section 1.3.            Accounting Terms.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted in
accordance with customary insurance accounting practices consistently applied.

 

ARTICLE 2

 

TERMS OF THE LOANS

 

Section 2.1.            Revolving Credit.

 

(a)           Subject to and upon the terms and conditions set forth in this
Agreement, each Lending Company agrees to advance Loans to the Borrowing
Company, from time to time prior to the Termination Date.  Loans advanced under
the Revolving Loan Commitment shall be repaid in accordance with Section 2.4 and
may be reborrowed from time to time on a revolving basis.

 

(b)           Each Borrowing Company’s obligation to pay to the Lending Company
the principal of and interest on the Loans shall be evidenced by the records of
the RTO in lieu of a promissory note or notes.

 

Section 2.2.            Notice and Manner of Borrowing.

 

(a)           Whenever the Borrowing Company desires to borrow money hereunder,
it shall give the RTO a written or facsimile request(or verbal request promptly
confirmed in writing or by facsimile) of such borrowing or reborrowing (a
“Request for Borrowing”).  Such Request for Borrowing shall be given by an
Authorized Person to the RTO prior to 10:00 a.m. (Wilmington, Delaware time). 
Any Request for Borrowing received after 10:00 a.m. shall be deemed received on
the next Business Day.

 

(b)           The RTO, upon receipt of a Request for Borrowing, shall determine
if the requested funds are available and the interest rates in accordance with
Section 2.3(a) of this Agreement (and related Interest Periods, if any) at which
the Borrowing Company can

 

3

--------------------------------------------------------------------------------


 

borrow money in a principal amount equal to, and on the date of, the proposed
borrowing or reborrowing described in each such Request for Borrowing, and shall
notify the Lending Company of such interest rates and the related Interest
Periods, if any, and the principal amount of the proposed borrowing or
reborrowing (a “Notice of Borrowing”) by telephone (confirmed in writing) or by
facsimile no later than 12 p.m. (Wilmington, Delaware time) on the Business Day
of the requested borrowing or reborrowing.  The RTO shall promptly convey to the
Borrowing Company the information contained in the Notice of Borrowing by
telephone (confirmed in writing) or by facsimile.

 

(c)           On the date of each borrowing, the Lending Company will make
available the amount of such borrowing or reborrowing in immediately available
funds to the Borrowing Company by depositing such amount in the account of the
Borrowing Company by wire transfer via electronic funds transfer (EFT).

 

(d)           The RTO shall maintain on its books a control account for each
Company in which shall be recorded (i) the amount and payment terms of each Loan
made hereunder to each such Company, (ii) the interest rate applicable with
respect to each Loan, (iii) the amount of any principal, interest or fees due or
to become due from each Borrowing Company with respect to the Loans, (iv) the
payment dates for any principal, interest or fees due or to become due from each
Borrowing Company with respect to each Loan made hereunder, and (v) the amount
of any sum received by each Lending Company hereunder in respect of any such
principal, interest or fees due on such Loans.  The entries made in the RTO’s
control accounts shall be prima facie evidence, in the absence of manifest
error, of the existence and amounts of Obligations therein recorded and any
payments thereon.  Accordingly, the Companies acknowledge and agree that the
payment terms and due dates set out in the RTO’s control accounts with respect
to each Loan made hereunder shall be deemed incorporated herein by this
reference and shall govern as the payment terms and due dates for each such Loan
made hereunder.

 

(e)           The RTO shall account to each Company on a quarterly basis with a
statement of borrowings, interest rates, charges and payments made pursuant to
this Agreement with respect to the Loans and Revolving Loan Commitment.  An
Authorized Person of the Companies shall review each quarterly accounting for
accuracy within thirty days of receipt thereof from the RTO.  Each such account
rendered by the RTO shall be deemed final, binding and conclusive unless the RTO
is notified by the Lending Company or the Borrowing Company within thirty days
after the date the account is so rendered that either the Lending Company or the
Borrowing Company disputes any item thereof.  Disputes for which the RTO
receives notice in accordance with this Section 2.2(e) will be settled in
accordance with Section 7.5 only if an amicable understanding cannot be reached
by the parties within sixty (60) days of receipt of the notice of dispute.

 

(f)            The RTO shall be justified in assuming, for purposes of carrying
out its duties and obligations under this Agreement, including, without
limitation, its obligation to maintain accounts and provide accountings of the
Loans pursuant to Section 2.2(d) and (e)

 

4

--------------------------------------------------------------------------------


 

above, that (1) Loans are disbursed by the Lending Company to the Borrowing
Company in accordance with the terms of the Notice of Borrowing, (2) payments on
the Loans are made to the Lending Company when due, and (3) no prepayments of
any Loans prior to the date that they are due and payable under
Section 2.4(a) have occurred, unless the RTO is otherwise notified by either
Company within seven Business Days of any such delayed disbursement, overdue
payment, or receipt of a prepayment.

 

Section 2.3.            Interest.

 

(a)           The Borrowing Company agrees to pay interest in respect of all
unpaid principal amounts of the Loans from the respective dates such principal
amounts were advanced until the respective dates such principal amounts are
repaid at a rate per annum  as determined by the RTO and agreed upon by the
Companies pursuant to Section 2.2(b)of this Agreement.  ILIAC shall pay interest
on each Loan at a per annum rate which is based on the cost of funds for INGAIH
for the interest period for such Loan plus .15%.  INGAIH shall pay interest on
each Loan at a per annum rate which is based on the prevailing interest rate of
U.S. commercial paper available for purchase with a similar duration.  The
interest rate  shall be determined by the RTO in accordance with its usual
practices.

 

(b)           Overdue principal and, to the extent not prohibited by applicable
law, overdue interest in respect of any of the Loans and all other overdue
amounts owing hereunder shall bear interest from each date that such amounts are
overdue at the rate otherwise applicable to such underlying Loans plus an
additional 2% per annum.  Interest on each Loan shall accrue from and including
the date of such Loan to, but excluding, the date of any repayment thereof;
provided, however, that if a Loan is repaid on the same day it is made, one
day’s interest shall be paid on such Loan.  Interest shall be computed on the
basis of a year of 360 days for the actual number of days elapsed.

 

(c)           The Companies hereby agree that the only charges imposed or to be
imposed by the Lending Company hereunder for the use of money in connection with
the Loans is and will be the interest required to be paid under the provisions
of Sections 2.2(b).  In no event shall the amount of interest due and payable
under this Agreement or any other documents executed in connection herewith
exceed the maximum rate of interest allowed by applicable law and, in the event
any such payment is made by the Borrowing Company or received by the Lending
Company, such excess sum shall be credited as a payment of principal.  It is the
express intent hereof that the Borrowing Company not pay and the Lending Company
not receive, directly or indirectly in any manner, interest in excess of that
which may be lawfully paid under applicable law.

 

Section 2.4.            Repayment of Principal and Interest.

 

(a)           The entire outstanding principal balance of the Loans shall be due
and payable by no later than 5:00 p.m. (Eastern time) on the Business Day on
which the Loan is due, together with all remaining accrued and unpaid interest
thereon, unless an extension of no

 

5

--------------------------------------------------------------------------------


 

more than three additional days is authorized by the Lending Company.  The
maximum term of any Loan shall be 270 days.

 

(b)           Any of the Loans may be prepaid in whole or in part at any time
without premium or penalty.  Any such prepayment made on any Loan shall be
applied, first, to interest accrued thereon through the date thereof and then to
the principal balance thereof.

 

(c)           Each payment and prepayment of principal of any Loan and each
payment of interest on any Loan shall be made to the Lending Company and applied
to outstanding Loan balances in the following order; first, toward any Loan or
Loans then due and payable; and, second, towards the Loan or Loans which are
next due and payable at the time of such prepayment.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.            Representations and Warranties.  In order to induce the
Lending Company to enter into this Agreement, the Borrowing Company hereby
represents and warrants as set forth below:

 

(a)           Organization; Power; Qualification.  The Borrowing Company is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation, has the power and authority to own or lease
and operate its properties and to carry on its business as now being conducted,
and is duly qualified and in good standing as a foreign corporation, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business require such qualification or
authorization.

 

(b)           Authorization; Enforceability.  The Borrowing Company has the
power and has taken all necessary action to authorize it to execute, deliver and
perform this Agreement in accordance with the terms hereof and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Borrowing Company and is a legal, valid and binding obligation
of the Borrowing Company, enforceable in accordance with its respective terms,
(i) subject to limitations imposed by general principles of equity and
(ii) subject to applicable bankruptcy, reorganization, insolvency and other
similar laws affecting creditors’ rights generally and to moratorium laws from
time to time in effect.

 

(c)           No Conflict.  The execution, delivery and performance of this
Agreement in accordance with its terms and the consummation of the transactions
contemplated hereby do not and will not (i) violate any applicable law or
regulation, (ii) conflict with, result in a breach of, or constitute a default
under the articles or certificate of  incorporation or by-laws of the Borrowing
Company or under any indenture, agreement or other instrument to which the
Borrowing Company is a party or by which it or any of its properties may be
bound, or (iii) result in or require the creation or imposition of any lien upon
or with respect to any property now owned or hereafter acquired by the Borrowing
Company.

 

6

--------------------------------------------------------------------------------


 

(d)           Compliance with Law; Absence of Default.  The Borrowing Company is
in compliance with all applicable laws the failure to comply with which has or
could reasonably be expected to have a materially adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Borrowing Company, and no event has occurred or has failed to occur which
has not been remedied or waived, the occurrence or non-occurrence of which
constitutes a Default.

 

Section 3.2.            Survival of Representations and Warranties.  All
representations and warranties made under this Agreement shall be deemed to be
made, and shall be true and correct, as of the date hereof and as of the date of
each Loan.

 

ARTICLE 4

 

AFFIRMATIVE COVENANTS

 

So long as this Agreement is in effect:

 

Section 4.1.            Preservation of Existence.  The Borrowing Company will
(a) preserve and maintain its existence, rights, franchises, licenses and
privileges in its jurisdiction of organization and (b) qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization.

 

Section 4.2.            Compliance with Applicable Laws and Regulations.  The
Borrowing Company will comply with the requirements of all applicable laws and
regulations the failure with which to comply could have a materially adverse
effect on the business, assets, liabilities, financial condition or results of
operations of the Borrowing Company.

 

Section 4.3.            Visits and Inspections.

 

(a)           Upon reasonable advance notice from the Lending Company, the
Borrowing Company will permit representatives of the Lending Company to
(a) visit and inspect the properties of the Borrowing Company during normal
business hours, (b) inspect and make extracts from and copies of its books and
records, and (c) discuss with its principal officers its businesses, assets,
liabilities, financial positions and results of operations.

 

(b)           Each Company agrees that upon reasonable advance notice from an
auditor of either Company or any regulatory official employed by the Department
of Insurance of any state in which either Company is engaged in business, each
Company will prepare and deliver to such auditor or regulatory official, within
a reasonable time following such request, a written verification of all Loans
made to and by the relevant Company.  Upon reasonable advance notice to each
Company, the books and records of the RTO and each Company relating to the
subject matter of this Agreement shall be available for inspection by any
auditor of either Company or any regulatory official during normal business
hours, and the RTO and each Company will cooperate with said auditor or
regulatory official in making any audit which requires inspection of said books
and records.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 5

 

NEGATIVE COVENANTS

 

So long as this Agreement is in effect:

 

Section 5.1.            Liquidation; Merger; Sale of Assets; Change of
Business.  The Borrowing Company shall not at any time, without proper notice to
the Lending Company:

 

(a)           Liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up;

 

(b)           Merge or consolidate with any other person or entity;

 

(c)           Sell, lease, abandon or otherwise dispose of or transfer all or
substantially all of its assets other than in the ordinary course of business;
or

 

(d)           Make any substantial change in the type of business conducted by
the Borrowing Company as of the date hereof without the prior written consent of
the Lending Company if such action would have a material adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Borrowing Company.

 

Any corporation into which either Company may be merged, converted or with which
either Company may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which either Company shall be a party,
shall succeed to all either Company’s rights, obligations and immunities
hereunder without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 6

 

DEFAULT

 

Section 6.1.            Events of Default. Each of the following shall
constitute an Event of Default:

 

(a)           Any representation or warranty made by the Borrowing Company under
this Agreement shall prove incorrect or misleading in any material respect when
made;

 

(b)           The Borrowing Company shall default in the payment of (i) any
interest payable under this Agreement within five days of when due, or (ii) any
principal payable under this Agreement within three days of when due;

 

(c)           The Borrowing Company shall default in the performance or
observance of any agreement or covenant contained in this Agreement, and such
Default shall not be cured within a period of 30 days from the occurrence of
such Default;

 

(d)           The Borrowing Company shall default under any other agreement or
instrument evidencing or relating to any indebtedness which Default shall not
have been cured within any applicable grace period set forth therein;

 

(e)           There shall be entered a decree or order by a court having
jurisdiction in the premises constituting an order for relief in respect of the
Borrowing Company under Title 11 of the United States Code, as now constituted
or hereafter amended, or any other applicable federal or state bankruptcy law or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or similar official of the Borrowing Company or of any substantial
part of its properties, or ordering the winding-up or liquidation of the affairs
of the Borrowing Company and any such decree or order shall continue in effect
for a period of sixty consecutive days;

 

(f)            The Borrowing Company shall file a petition, answer or consent
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy law or
other similar law, or the Borrowing Company shall consent to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of the Borrowing
Company or of any substantial part of its properties, or the Borrowing Company
shall fail generally to pay its debts as such debts become due, or the Borrowing
Company shall take any corporate action in furtherance of any such action; or

 

9

--------------------------------------------------------------------------------


 

(g)           This Agreement or any provision hereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by the Borrowing Company or any other person
or entity seeking to establish the invalidity or unenforceability thereof, or
the Borrowing Company shall deny that it has any liability or any obligation for
the payment of principal or interest purported to be created under this
Agreement.

 

Section 6.2.            Remedies.  If an Event of Default shall have occurred
and shall be continuing,

 

(a)           The obligation of the Lending Company to make Loans hereunder
shall immediately cease;

 

(b)           With the exception of an Event of Default specified in
Section 6.1(e) or (f), the Lending Company, shall declare the principal of and
interest on the Loans and all other amounts owed under this Agreement to be
forthwith due and payable, whereupon all such amounts shall immediately become
absolute and due and payable, without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived, anything in this Agreement
to the contrary notwithstanding, and whereupon all such amounts shall be
immediately due and payable;

 

(c)           Upon the occurrence and continuance of an Event of Default
specified in Section 6.1(e) or (f), such principal, interest and other amounts
shall thereupon and concurrently therewith become absolute and due and payable,
all without any action by the Lending Company, all of which are hereby expressly
waived, anything in this Agreement to the contrary notwithstanding;

 

(d)           The Lending Company shall have the right and option to exercise
all of the post-default rights granted to them hereunder; and

 

(e)           The Lending Company shall have the right and option to exercise
all rights and remedies available to them at law or in equity.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 7

 

MISCELLANEOUS

 

Section 7.1.            Notices.  Except as otherwise provided herein, all
notices and other communications required or permitted under this Agreement
shall be in writing and, if mailed, shall be deemed to have been received on the
earlier of the date shown on the receipt or three Business Days after the
postmarked date thereof and, if sent by facsimile, shall be followed forthwith
by letter and shall be deemed to have been received on the next Business Day
following dispatch and acknowledgment of receipt by the recipient’s facsimile
machine.  In addition, notices hereunder may be delivered by hand or overnight
courier, in which event the notice shall be deemed effective when delivered. 
All notices and other communications under this Agreement shall be given to the
parties at the address or facsimile number listed below such party’s signature
line hereto, or such other address or facsimile number as may be specified by
any party in a writing addressed to the other parties hereto.

 

Section 7.2.            Indemnification.

 

(a)           ILIAC shall indemnify and hold harmless INGAIH against any and all
losses, claims, damages, liabilities, or expenses (including reasonable counsel
fees and expenses) resulting from any claim, demand, action, or suit arising out
of, or in connection with (i) ILIAC’s failure to perform its duties and
responsibilities under this Agreement; or (ii) the breach of any representation
or warranty under this Agreement by ILIAC.

 

(b)           INGAIH shall indemnify and hold harmless ILIAC against any and all
losses, claims, damages, liabilities, or expenses (including reasonable counsel
fees and expenses) resulting from any claim, demand, action, or suit arising out
of, or in connection with (i) INGAIH’s failure to perform its duties and
responsibilities under this Agreement; or (ii) the breach of any representation
or warranty under this Agreement by INGAIH.           

 

Section 7.3.            Waivers.  The rights and remedies of the Lending Company
under this Agreement shall be cumulative and not exclusive of any rights or
remedies which they would otherwise have.  No failure or delay by the Lending
Company in exercising any right shall operate as a waiver of it.  The Lending
Company expressly reserves the right to require strict compliance with the terms
of this Agreement.  In the event the Lending Company decides to fund a request
for a Loan at a time when the Borrowing Company is not in strict compliance with
the terms of this Agreement, such decision by the Lending Company shall not be
deemed to constitute an undertaking by the Lending Company to fund any further
requests for Loans or precluding the Lending Company from exercising any rights
available to it under the Agreement or at law or equity with respect to the
Borrowing Company.  Any waiver or indulgence granted by the Lending Company
shall not constitute a modification of this Agreement, except to the extent
expressly provided in such waiver or indulgence, or constitute a course of
dealing by the Lending Company at variance with the terms of this Agreement such
as to require further notice by the Lending Company of its intent to require

 

11

--------------------------------------------------------------------------------


 

strict adherence to the terms of this Agreement in the future.  Any such actions
shall not in any way affect the ability of the Lending Company, in their
respective sole discretion, to exercise any of their respective rights under
this Agreement or under any other agreement.

 

Section 7.4.            Assignment; Successors.

 

(a)           The Borrowing Company may not assign or transfer any of its rights
or obligations hereunder without notice to the Lending Company.  Assignment by
the Borrowing Company of all or a portion of its rights or obligations under
this Agreement to any affiliate shall be undertaken in accordance with the
Connecticut insurance holding company act notice and/or approval provisions.  An
assignee of the Borrowing Company shall be required to assume and agree to
perform and discharge the obligations of the Borrowing Company hereunder that
are outstanding as of the date of such assignment and those arising after such
assignment.

 

(b)           The Lending Company may not at any time assign or participate its
interest under this Agreement without notice to the Borrowing Company. 
Assignment by the Lending Company of all or a portion of its rights or
obligations under this Agreement to any affiliate shall be undertaken in
accordance with the Connecticut insurance holding company act notice and/or
approval requirements.  An assignee of the Lending Company shall be required to
assume and agree to perform and discharge the obligations of the Lending Company
hereunder that are outstanding as of the date of such assignment and those
arising after such assignment.  Any holder of a participation in, and any
assignee or transferee of, all or any portion of any amount owed by the
Borrowing Company under this Agreement may exercise any and all rights provided
in this Agreement with respect to any and all amounts owed by the Borrowing
Company to such assignee, transferee or holder as fully as if such assignee,
transferee or holder had made the Loans in the amount of the obligation in which
its holds a participation or which is assigned or transferred to it.

 

(c)           This Agreement shall be binding upon, and inure to the benefit of,
the Borrowing Company, the Lending Company, and the permitted successors and
assigns of each party hereto.

 

12

--------------------------------------------------------------------------------


 

Section 7.5             Arbitration.

 

(a)           Any dispute or difference with respect to the operation or
interpretation of this Agreement on which an amicable understanding cannot be
reached shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association and the Expedited
Procedures thereof.

 

(b)           The arbitration shall be held in New York, New York, or such other
place as may be mutually agreed between the parties, and the arbitration panel
shall consist of three arbitrators.  ILIAC shall appoint one arbitrator and
INGAIH the second.  Such arbitrators shall then select the third arbitrator
before the arbitration commences.  Should one of the parties decline to appoint
an arbitrator or should the two arbitrators be unable to agree upon the choice
of a third, such appointment shall be left to the American Arbitration
Association.

 

(c)           Decisions of the arbitrators shall be by majority vote.  The award
rendered by the arbitrators shall be final and binding upon the parties, and the
judgment upon the award rendered by the arbitrators may be entered in any Court
having jurisdiction thereof.  Each party shall bear its own costs of the
arbitration, except that the fees of the arbitrators shall be borne equally by
the parties.

 

Section 7.6.            Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute but one and the same instrument.

 

Section 7.7.            Severability.  Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Section 7.8.            Entire Agreement; Amendments.  This Agreement represents
the entire agreement among the parties hereto with respect to the subject matter
of this transaction. No amendment or modification of the terms and provisions of
this Agreement shall be effective unless such amendment or modification is: 
(i) in writing and signed by both Companies and (ii) undertaken in accordance
with the Connecticut insurance holding company act notice and/or approval
provisions.

 

Section 7.9.            Payment on Non-Business Days.  Whenever any payment to
be made hereunder shall be stated to be due on a non-Business Day, such payment
may be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest
hereunder.

 

13

--------------------------------------------------------------------------------


 

Section 7.10.          Termination.  This Agreement may be terminated with
respect to any party hereto by such party upon its giving the other parties
thirty days notice of its intent to terminate.  In the event of termination as
provided in this paragraph, the Lending Company’s obligation to make Loans to
the Borrowing Company shall cease; provided, however, that the Borrowing Company
shall continue to be obligated to make all repayments of Loans and all other
amounts due and payable by it as provided under this Agreement.

 

Section 7.11.          Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of Delaware and Connecticut, without
regard to the conflict of laws rules thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed by their duly authorized officers, all as of the day and year
first above written.

 

 

ING LIFE INSURANCE AND ANNUITY

 

COMPANY

 

 

 

By:

/s/ Spencer T. Shell

 

Name:

Spencer T. Shell

 

Title:

Vice President, Assistant Treasurer and

 

 

Assistant Secretary

 

Dated:

April 15, 2011

 

 

 

 

 

Address for notices:

 

5780 Powers Ferry Road

 

Suite P1

 

Atlanta, Georgia 30327

 

Phone: 770/980-5114

 

Fax: 612/492-0869

 

 

 

 

 

ING AMERICA INSURANCE HOLDINGS, INC.

 

 

 

 

 

By:

/s/  David S. Pendergrass

 

Name:

David S. Pendergrass

 

Title:

Senior Vice President and Treasurer

 

Dated:

April 15, 2011

 

 

 

 

Address for notices:

 

5780 Powers Ferry Road N.W.

 

Suite 300

 

Atlanta, Georgia 30327

 

Phone: 770/980-3300

 

Fax: 770/980-3301

 

14

--------------------------------------------------------------------------------